Exhibit 10.4

 

EXECUTION VERSION

 

CHS INC.

 

AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT

 

As of September 4, 2015

 

To the Noteholders (as defined below)

 

Ladies and Gentlemen:

 

CHS Inc. (hereinafter, together with its successors and assigns, the “Company”),
agrees with you as follows:

 

1.                                      PRELIMINARY STATEMENTS.

 

1.1.                            Note Issuances, etc.

 

Pursuant to that certain Note Purchase Agreement dated as of October 18, 2002,
as amended by that certain Amendment No. 1 to Note Purchase Agreement dated as
of June 9, 2011 (as in effect immediately prior to giving effect to the
Amendments (as defined below) provided for hereby, the “Existing Note Purchase
Agreement”, and as amended by this Amendment Agreement (as defined below) and as
may be further amended, restated or otherwise modified from time to time, the
“Note Purchase Agreement”), the Company issued and sold Sixty Million Dollars
($60,000,000) in aggregate principal amount of its 5.60% Series E Senior Notes
due October 18, 2017 (as amended, restated or otherwise modified from time to
time as of the date hereof, the “Existing Notes”). As of the date of this
Amendment Agreement, the current outstanding principal amount of the Existing
Notes is Twenty Three Million Seventy Six Thousand and Nine Hundred Twenty Five
Dollars ($23,076,925). The register for the registration and transfer of the
Existing Notes indicates that the parties named in Annex 1 (the “Noteholders”)
to this Amendment No. 2 to Note Purchase Agreement (the “Amendment Agreement”)
are currently the holders of the entire outstanding principal amount of the
Existing Notes.

 

2.                                      DEFINED TERMS.

 

Capitalized terms used herein and not otherwise defined herein have the meanings
ascribed to them in the Existing Note Purchase Agreement.

 

3.                                      AMENDMENTS TO THE EXISTING NOTE PURCHASE
AGREEMENT.

 

3.1.                            Amendments.

 

Subject to the satisfaction of the conditions set forth in Section 7 hereof, the
Required Holders and the Company hereby agree to each of the amendments to the
Existing Note Purchase Agreement as provided for by this Amendment Agreement and
specified in Exhibit A. Such amendments are referred to herein, collectively, as
the “Amendments”.

 

--------------------------------------------------------------------------------


 

3.2.                            Termination of Certain Amendments.

 

To the extent that, on or after December 31, 2015, any Material Credit Facility
(as defined in Exhibit A) contains any covenant or provision that would be more
beneficial to the Noteholders than the analogous provisions contained in
Sections 10.3, 10.4, 11(f) of the Existing Note Purchase Agreement (and any
related definitions and in the definition of Priority Debt of this Amendment
Agreement) (the “Designated Amendments”), then on and effective as of
December 31, 2015, the amendments to the Designated Amendments (and related
definitions) in this Amendment Agreement are hereby automatically terminated and
of no further force and effect, and such provisions shall be as in effect
immediately prior to giving effect to this Amendment Agreement; provided that
the definition of Priority Debt would remain as set forth in this Amendment
Agreement except that the reference to “$1,000,000,000” contained therein would
be replaced with “$500,000,000” effective on such date.

 

4.                                      AMENDMENT AND RESTATEMENT OF THE
EXISTING NOTES.

 

4.1.                            Amendment and Restatement of Existing Notes.

 

The Existing Notes, as amended and restated by Exhibit B to this Amendment
Agreement, shall be hereinafter referred to, individually, as a “Note” and,
collectively, as the “Notes.” The Existing Notes are hereby, without any further
action required on the part of any other Person, deemed to be automatically
amended to conform to and have the terms provided in Exhibit B to this Amendment
Agreement (except that the principal amount and the payee of each Note shall
remain unchanged). Any Note issued on or after the Effective Date shall be in
the form of Exhibit B to this Amendment Agreement. The term “Notes” as used in
the Existing Note Purchase Agreement shall include each Note delivered pursuant
to any provision of the Existing Note Purchase Agreement, as amended hereby (and
as hereafter amended) and each Note delivered in substitution or exchange for
any such Note pursuant to any such provision.

 

4.2.                            Replacement Notes.

 

The Company will issue a replacement Note or Notes in favor of each record
holder of Note for such holder’s Existing Notes.

 

5.                                      WAIVERS.

 

Subject to the satisfaction of the conditions set forth in Section 7 hereof, and
in reliance on the representations and warranties of the Company set forth in
this Amendment Agreement, the Noteholders hereby waive (the “Waivers”) the
Events of Default occurring under (a) Section 11(c) of the Existing Note
Purchase Agreement resulting from (i) the Company permitting CHS Agronegocio
Industria e Comericio Ltda. (“CHS Brazil”) to become obligated as a borrower
under a Primary Bank Facility pursuant to that certain Pre-Export Credit
Agreement, dated as of September 24, 2013, among CHS Brazil, the Company, Crédit
Agricole Corporate and Investment Bank, as Administrative Agent and the
syndication parties party thereto (the “Brazilian Facility”), without such
Subsidiary contemporaneously providing a Guaranty of the Existing Notes in
violation of Section 10.5(b) of the Existing Note Purchase Agreement, (ii) the
Company permitting CHS Brazil to become obligated as a borrower under a Primary
Bank Facility pursuant to a series of Credit Agreements between CHS Brazil and
Itau Unibanco

 

2

--------------------------------------------------------------------------------


 

Holding S.A. or its affiliates, without such Subsidiary contemporaneously
providing a Guaranty of the Existing Notes in violation of Section 10.5(b) of
the Existing Note Purchase Agreement, (iii) the Company permitting CHS Europe
S.à r.l. (“CHS Europe”) to become obligated as a borrower under a Primary Bank
Facility pursuant to that certain Uncommitted Line of Credit Agreement, dated as
of March 7, 2013, between CHS Europe and Sovereign Bank, N.A., as amended,
without such Subsidiary contemporaneously providing a Guaranty of the Existing
Notes in violation of Section 10.5(b) of the Existing Note Purchase Agreement,
(iv) the Company permitting CHS Singapore Trading Company Pte. Ltd. (“CHS
Singapore”) to become obligated as a borrower under a Primary Bank Facility
pursuant to that certain Facility Letter, dated February 21, 2013, among CHS
Singapore, the Company and Australia and New Zealand Banking Group Limited, as
amended, without such Subsidiary contemporaneously providing a Guaranty of the
Existing Notes in violation of Section 10.5(b) of the Existing Note Purchase
Agreement and (v) the Company failing to provide notice within five days of a
Responsible Officer becoming aware of the existence of the Event of Default
referenced in clauses (a)(i), (ii), (iii) and (iv) in violation of
Section 7.1(d) of the Existing Note Purchase Agreement and (b) Section 11(f) of
the Existing Note Purchase Agreement resulting from the Company being in default
in the performance of analogous provisions set forth in clause (a) above under
each of the Existing Note Agreements (as defined below). The Waivers contained
herein shall not extend beyond the terms expressly set forth herein, nor shall
it impair any right or power accruing to any Noteholder with respect to any
other Default or Event of Default that occurs after the date hereof. Nothing
contained herein shall be deemed to imply any willingness of any Noteholder to
agree to, or otherwise prejudice any rights of such Noteholder with respect to,
any similar waiver that may be requested by the Company.

 

6.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

To induce you to enter into this Amendment Agreement and to consent to the
Amendments and Waivers, the Company represents and warrants as follows:

 

6.1.                            Organization, Power and Authority, etc.

 

The Company has all requisite corporate power and authority to enter into and
perform its obligations under this Amendment Agreement.

 

6.2.                            Legal Validity.

 

The execution and delivery of this Amendment Agreement by the Company and
compliance by the Company with its obligations hereunder and under the Note
Purchase Agreement: (a) are within the corporate powers of the Company; and
(b) do not violate or result in any breach of, constitute a default under, or
result in the creation of any Lien upon any property of the Company under the
provisions of: (i) its charter documents; (ii) any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to either
the Company or its property; or (iii) any agreement or instrument to which the
Company is a party or by which the Company or any of its property may be bound
or any statute or other rule or regulation of any Governmental Authority
applicable to the Company or its property.

 

3

--------------------------------------------------------------------------------


 

This Amendment Agreement has been duly authorized by all necessary action on the
part of the Company, has been executed and delivered by a duly authorized
officer of the Company, and constitutes a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, arrangement, insolvency, moratorium, or other similar laws
affecting the enforceability of creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

6.3.                            No Defaults.

 

After giving effect to the Waivers contained in Section 5, no event has occurred
and no condition exists that: (a) would constitute a Default or an Event of
Default or (b) could reasonably be expected to have a Material Adverse Effect.

 

6.4.                            Compensation.

 

No consideration or remuneration has been paid or will be paid to any agent or
any lender under the Existing Term Loan Bank Agreement (as defined below) as an
inducement to enter into the Fifth Amendment and Waiver to Credit Agreement. No
consideration or remuneration has been paid or will be paid to any agent or any
lender under the New Term Loan Bank Agreement (as defined below) as an
inducement to enter into the New Term Loan Bank Agreement other than the 10 bps
arrangement fee being paid to CoBank, ACB thereunder and the 10 bps upfront fee
being paid to the lenders thereunder for their commitment to lend under the New
Term Loan Bank Agreement. No consideration or remuneration has been paid or will
be paid to any agent or any lender under the Revolving Bank Agreement (as
defined below) as an inducement to enter into the Revolving Bank Agreement other
than the 15 bps fee being paid to lenders thereunder which have increased their
respective commitments and the 9 bps fee being paid to each lender thereunder in
connection with the extension of the maturity date under the Revolving Bank
Agreement (and not in respect of any other accommodation).

 

6.5.                            Disclosure.

 

This Amendment Agreement and the documents, certificates or other writings
delivered to the Noteholders by or on behalf of the Company in connection
therewith, taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made. There
is no fact known to the Company that could reasonably be expected to have a
Material Adverse Effect that has not been set forth herein or in the other
documents, certificates and other writings delivered to the Noteholders by or on
behalf of the Company specifically for use in connection with the transactions
contemplated by this Amendment Agreement.

 

7.                                      EFFECTIVENESS OF WAIVERS AND AMENDMENTS.

 

The Waivers and the Amendments shall become effective only upon the date of the
satisfaction in full of the following conditions precedent (the “Effective
Date”):

 

4

--------------------------------------------------------------------------------


 

7.1.                            Execution and Delivery of this Amendment
Agreement.

 

The Company and the Required Holders shall have executed and delivered this
Amendment Agreement.

 

7.2.                            Representations and Warranties True.

 

The representations and warranties set forth in Section 6 shall be true and
correct on such date in all respects.

 

7.3.                            Authorization.

 

The Company shall have authorized, by all necessary action, the execution,
delivery and performance of all documents, agreements and certificates in
connection with this Amendment Agreement.

 

7.4.                            Amendment to 2004 Note Purchase and Private
Shelf Agreement.

 

The Company shall have delivered to the Noteholders a fully executed copy of
that certain Amendment No. 6 to Note Purchase and Private Shelf Agreement, dated
as of the date hereof, by and among the Company and each of the Persons
signatory thereto with respect to that certain Note Purchase and Private Shelf
Agreement, dated as of April 13, 2004 (the “2004 Note Purchase Agreement”),
together with each of the other instruments and agreements executed and/or
delivered in connection therewith, each certified as true and correct by a
Responsible Officer, such amendment to be in form and substance satisfactory to
the Required Holders, and the conditions to the effectiveness thereof shall have
been satisfied or waived.

 

7.5.                            Amendment to 2007 Note Purchase Agreement.

 

The Company shall have delivered to the Noteholders a fully executed copy of
that certain Amendment No. 2 to Note Purchase Agreement, dated as of the date
hereof, by and among the Company and each of the Persons signatory thereto with
respect to that certain Note Purchase Agreement, dated as of October 4, 2007
(the “2007 Note Purchase Agreement”), together with each of the other
instruments and agreements executed and/or delivered in connection therewith,
each certified as true and correct by a Responsible Officer, such amendment to
be in form and substance satisfactory to the Required Holders, and the
conditions to the effectiveness thereof shall have been satisfied or waived.

 

7.6.                            Amendment to 2011 Note Purchase Agreement.

 

The Company shall have delivered to the Noteholders a fully executed copy of
that certain Amendment No. 1 to Note Purchase Agreement, dated as of the date
hereof, by and among the Company and each of the Persons signatory thereto with
respect to that certain Note Purchase Agreement, dated as of June 9, 2011 (the
“2011 Note Purchase Agreement” and together with the 2004 Note Purchase
Agreement and the 2007 Note Purchase Agreement, collectively, the “Existing Note
Agreements”), together with each of the other instruments and agreements
executed and/or delivered in connection therewith, each certified as true and
correct by a Responsible Officer, such amendment to be in form and substance
satisfactory to the Required Holders, and the conditions to the effectiveness
thereof shall have been satisfied or waived.

 

5

--------------------------------------------------------------------------------


 

7.7.                            Material Credit Facilities, Amendments and
Waivers.

 

(a)                                 The Company shall have delivered to the
Noteholders a fully executed copy of that certain Fifth Amendment and Waiver to
Credit Agreement, dated as of September 4, 2015, by and among the Company,
CoBank, ACB and the syndication parties thereto with respect to that certain
Credit Agreement (10 Year Term Loan), dated as of December 12, 2007 (the
“Existing Term Loan Bank Agreement”), certified as true and correct by a
Responsible Officer, such amendment to be in form and substance satisfactory to
the Required Holders, and the conditions to the effectiveness thereof shall have
been satisfied or waived.

 

(b)                                 The Company shall have delivered to the
Noteholders a fully executed copy of that certain 2015 Amended and Restated
Credit Agreement (5-Year Revolving Loan), dated as of September 4, 2015, by and
among the Company, CoBank ACB, as Administrative Agent, and the Syndication
Parties identified on Schedule 1 attached thereto (the “Revolving Bank
Agreement”), certified as true and correct by a Responsible Officer, such
agreement to be in form and substance satisfactory to the Required Holders, and
the conditions to the effectiveness thereof shall have been satisfied or waived.

 

(c)                                  The Company shall have delivered to the
Noteholders a fully executed copy of that certain $600,000,000 2015 Credit
Agreement (10-Year Term Loan), dated as of September 4, 2015, by and among the
Company, CoBank, ACB, as Administrative Agent, and the Syndication Parties
identified on Schedule 1 attached thereto (the “New Term Loan Bank Agreement”),
certified as true and correct by a Responsible Officer, such agreement to be in
form and substance satisfactory to the Required Holders, and the conditions to
the effectiveness thereof shall have been satisfied or waived.

 

(d)                                 The Company shall have delivered to the
Noteholders waivers of the events of default which occurred under the Existing
Term Loan Bank Agreement, the Revolving Agreement and the Brazilian Facility,
each certified as true and correct by a Responsible Officer, such waivers to be
in form and substance satisfactory to the Required Holders, and the conditions
to the effectiveness thereof shall have been satisfied or waived.

 

7.8.                            Amendment and Special Counsel Fees.

 

The Company shall have paid to the Noteholders the Amendment Fee in accordance
with Section 8 below and the reasonable fees and disbursements of Noteholders’
special counsel in accordance with Section 9 below.

 

7.9.                            Private Placement Number. A Private Placement
Number issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the
SVO) shall have been obtained for the Notes.

 

7.10.                     Proceedings Satisfactory.

 

All proceedings taken in connection with this Amendment Agreement and all
documents and papers relating thereto shall be satisfactory to the Noteholders
signatory hereto and their special counsel, and such Noteholders and their
special counsel shall have received copies of

 

6

--------------------------------------------------------------------------------


 

such documents and papers as they or their special counsel may reasonably
request in connection herewith.

 

8.                                      AMENDMENT FEE.

 

On or prior to the Effective Date, the Company shall pay (or caused to be paid)
to each Noteholder the full amount of an amendment fee (the “Amendment Fee”)
equal to 0.05% (5 basis points) of the outstanding principal amount of the
Existing Notes held by such Noteholder as of the date hereof.

 

9.                                      EXPENSES.

 

Whether or not the Waivers or Amendments become effective, the Company will
promptly (and in any event within thirty (30) days of receiving any statement or
invoice therefor) pay all fees, expenses and costs of your special counsel,
Morgan, Lewis & Bockius LLP, incurred in connection with the preparation,
negotiation and delivery of this Amendment Agreement and any other documents
related thereto. Nothing in this Section shall limit the Company’s obligations
pursuant to Section 15.1 of the Existing Note Purchase Agreement.

 

10.                               MISCELLANEOUS.

 

10.1.                     Part of Existing Note Purchase Agreement; Future
References, etc.

 

This Amendment Agreement shall be construed in connection with and as a part of
the Note Purchase Agreement and, except as expressly amended by this Amendment
Agreement, all terms, conditions and covenants contained in the Existing Note
Purchase Agreement are hereby ratified and shall be and remain in full force and
effect. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Amendment
Agreement may refer to the Note Purchase Agreement without making specific
reference to this Amendment Agreement, but nevertheless all such references
shall include this Amendment Agreement unless the context otherwise requires.

 

10.2.                     Counterparts, Facsimiles.

 

This Amendment Agreement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Delivery of an executed signature page by facsimile or e-mail transmission shall
be effective as delivery of a manually signed counterpart of this Amendment
Agreement.

 

10.3.                     Governing Law.

 

THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

7

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank. Next page is signature page.]

 

8

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please so indicate by signing the
acceptance below on the accompanying counterpart of this Amendment Agreement and
returning it to the Company, whereupon it will become a binding agreement among
you and the Company.

 

 

CHS INC.

 

 

 

 

 

 

 

By:

/s/ Timothy N Skidmore

 

Name:

Timothy N Skidmore

 

Title:

Executive Vice President & CFO

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing Amendment Agreement is hereby accepted as of the date first above
written. By its execution below, each of the undersigned represents that it is
the owner of one or more of the Existing Notes and is authorized to enter into
this Amendment Agreement in respect thereof.

 

THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

AMERICAN GENERAL LIFE INSURANCE COMPANY

(successor by merger to WESTERN NATIONAL LIFE INSURANCE COMPANY)

AMERICAN GENERAL LIFE INSURANCE COMPANY

UNITED STATES LIFE INSURANCE COMPANY IN THE

CITY OF NEW YORK

 

By:

AIG Asset Management (U.S.), LLC, as Investment Adviser

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter DeFazio

 

 

Name:

Peter DeFazio

 

 

Title:

Managing Director

 

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement (2002) - CHS]

 

--------------------------------------------------------------------------------


 

HARTFORD FIRE INSURANCE COMPANY

 

By:

Hartford Investment Management Company

 

 

its Agent and Attorney-in-Fact

 

 

 

 

 

 

 

 

 

By:

/s/ Dawn Bruneau

 

 

Name:

DAWN BRUNEAU

 

 

Title:

VICE PRESIDENT

 

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement (2002) - CHS]

 

--------------------------------------------------------------------------------


 

AMERICAN REPUBLIC INSURANCE COMPANY

 

GREAT WESTERN INSURANCE COMPANY

 

NATIONAL FARM LIFE INSURANCE COMPANY

 

By:

Advantus Capital Management, Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ Allen Stoltman

 

 

Name:

Allen Stoltman

 

 

Title:

Vice President

 

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement (2002) - CHS]

 

--------------------------------------------------------------------------------


 

NATIONAL GUARDIAN LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ R.A. Mucci

 

Name:

R.A. Mucci

 

Title:

Senior Vice President & Treasurer

 

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement (2002) - CHS]

 

--------------------------------------------------------------------------------


 

Annex 1

 

Noteholders

 

The Variable Annuity Life Insurance Company

 

American General Life Insurance Company

 

United States Life Insurance Company in the City of New York

 

Hartford Fire Insurance Company

 

Modern Woodmen of America

 

American Republic Insurance Company

 

Great Western Insurance Company

 

National Farm Life Insurance Company

 

National Guardian Life Insurance Company

 

Annex 1-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDMENTS

 

(a)           Section 9 - Affirmative Covenants. Section 9 of the Existing Note
Purchase Agreement is hereby amended by adding a new Section 9.7 at the end of
such Section to read as follows:

 

9.7          Most Favored Lender.

 

(a)           If at any time (including as in effect on the Second Amendment
Effective Date) any Material Credit Facility shall include any Financial
Covenant, any event of default (whether set forth as a undertaking, event of
default, prepayment event or other such provision) or prepayment right not set
forth herein or that would be more beneficial to the holders of the Notes than
any analogous provision contained in this Agreement (any such Financial
Covenant, event of default or prepayment right, an “Additional Provision”), then
the Company shall provide a Most Favored Lender Notice to the holders of the
Notes. Thereupon, unless waived in writing by the Required Holders within thirty
(30) days of receipt of such Most Favored Lender Notice by the holders of the
Notes, such Additional Provision (and any related definitions) shall be deemed
automatically incorporated by reference into this Agreement, mutatis mutandis
(including any grace period, if applicable, with respect thereto), as if set
forth fully herein, without any further action required on the part of any
Person, effective as of the date when such Additional Provision became effective
under such Material Credit Facility. Thereafter upon the request of any holder
of a Note, the Company shall enter into any additional agreement or amendment to
this Agreement reasonably requested by such holder evidencing any of the
foregoing. As used herein, “Most Favored Lender Notice” means, in respect of any
Additional Provision, a written notice to each of the holders of the Notes
delivered promptly, and in any event within ten (10) Business Days after the
inclusion of such Additional Provision in any Material Credit Facility
(including by way of amendment or other modification of any existing provision
thereof), by a Senior Financial Officer of the Company referring to the
provisions of this Section 9.7 and setting forth a description of such
Additional Provision (including any defined terms used therein) and related
explanatory calculations, as applicable.

 

(b)   So long as no Default or Event of Default has occurred and is continuing
on the date on which any Additional Provision is amended or modified in the
relevant Material Credit Facility such that such Additional Provision is less
restrictive on the Company, any Additional Provision is removed from such
Material Credit Facility or such Material Credit Facility shall be terminated,
any Additional Provision incorporated into this Agreement pursuant to this
Section 9.7: (x) shall be deemed amended, modified or removed as a result of any
amendment, modification or removal of such Additional Provision under such
Material Credit Facility and (y) shall be deemed deleted from this Agreement at
such time as such Material Credit Facility shall be terminated and no amounts
shall be outstanding thereunder; provided, that,

 

Exhibit A-1

--------------------------------------------------------------------------------


 

(i)            other than as provided in Section 17, this Agreement shall not be
amended to delete any covenant, undertaking, event of default, restriction or
other provision included in this Agreement (other than by operation of
Section 9.7(a)) or to make any such provision less restrictive on the Company
and its Subsidiaries; and

 

(ii)           if any lender or agent under such Material Credit Facility is
paid any remuneration as consideration for any amendment, modification or
removal of such Additional Provision under such Material Credit Facility, then
such remuneration shall be concurrently paid, on the same equivalent terms,
ratably to each holder of the Notes then outstanding.

 

(c)          The breach of any Additional Provision incorporated into this
Agreement pursuant to this Section 9.7 shall constitute an Event of Default and
the period of grace (if any) applicable to the breach of such Additional
Provision in such Material Credit Facility shall apply hereunder. Certificates
delivered to the holders of Notes pursuant to Section 7.2 shall include the
information (including detailed calculations) required in order to establish
whether the Company was in compliance during the time that any such Additional
Provision was added and thereafter and during the interim or annual period
covered by the applicable financial statements described in Sections 7.1(a) and
7.1(b) with each such Additional Provision incorporated into this Agreement
pursuant to this Section 9.7.

 

(b)           Section 10.3 — Funded Debt to Consolidated Cash Flow. Section 10.3
of the Existing Note Purchase Agreement is hereby amended and restated to read
as follows:

 

10.3.       Consolidated Funded Debt to Consolidated Cash Flow.

 

The Company will not permit the ratio (the “Leverage Ratio”) of (a) Consolidated
Funded Debt determined as of the end of each fiscal quarter to (b) Consolidated
Cash Flow for the period of four fiscal quarters ending on such date to exceed
3.50 to 1.00.

 

(c)           Section 10.4 — Adjusted Consolidated Funded Debt to Consolidated
Members’ and Patrons’ Equity. Section 10.4 of the Existing Note Purchase
Agreement is hereby amended and restated to read as follows:

 

10.4.       Adjusted Consolidated Funded Debt to Consolidated Net Worth.

 

The Company shall not permit the ratio of (a) Adjusted Consolidated Funded Debt
determined as of the end of each fiscal quarter to (b) Consolidated Net Worth
determined as of such date to exceed .80 to 1.00.

 

(d)           Section 10.5(a) — Priority Debt. Section 10.5(a) of the Existing
Note Purchase Agreement is hereby amended and restated to read as follows:

 

(a)           The Company covenants that it will not, and will not permit any of
its Subsidiaries to, directly or indirectly, create, issue, incur, assume or
permit to exist any

 

Exhibit A-2

--------------------------------------------------------------------------------


 

Priority Debt if the aggregate outstanding principal amount of all Priority Debt
would exceed 20% of Consolidated Net Worth.

 

(e)           Section 10.7(a) — Sale of Assets. Clause (iii) of
Section 10.7(a) of the Existing Note Purchase Agreement is hereby amended and
restated to read as follows:

 

(iii)          such Transfer is a lease or sale of the assets of the Company or
any Subsidiary of the Company to any joint venture entity, of which the Company
or any Subsidiary of the Company holds an ownership interest and shares in the
earnings; provided that the terms of any such lease or sale and the division of
the joint venture’s earnings, when viewed as a whole, can be reasonably expected
to generate the same or greater book earnings and cash flow for the Company or
Subsidiary of the Company as would be generated absent such lease or sale.

 

(f)            Section 10 — Negative Covenants. Section 10 of the Existing Note
Purchase Agreement is hereby amended by adding a new Section 10.12 at the end of
such Section to read as follows:

 

10.12.     Terrorism Sanctions Regulations.

 

The Company will not and will not permit any Controlled Entity (a) to become
(including by virtue of being owned or controlled by a Blocked Person), own or
control a Blocked Person or any Person that is the target of sanctions imposed
by the United Nations or by the European Union, or (b) directly or indirectly to
have any investment in or engage in any dealing or transaction (including,
without limitation, any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder to be in violation of any law or
regulation applicable to such holder, or (ii) is prohibited by or subject to
sanctions under any U.S. Economic Sanctions, or (c) to engage, nor shall any
Affiliate of either engage, in any activity that could subject such Person or
any holder to sanctions under CISADA or any similar law or regulation with
respect to Iran or any other country that is subject to U.S. Economic Sanctions.

 

(g)           Section 11 - Events of Default. Clause (f) of Section 11 of the
Existing Note Purchase Agreement is hereby amended by deleting each reference to
“$10,000,000” therein and inserting “$100,000,000” in lieu thereof.

 

(h)           The Existing Note Purchase Agreement is amended by deleting each
reference to “Primary Bank Facility” therein and inserting “Material Credit
Facility” in lieu thereof.

 

(i)            Schedule B - Definitions (Deletions). The definitions of
“Consolidated Members’ and Patrons’ Equity” and “Primary Bank Facility” are each
hereby deleted and of no further force or effect.

 

(j)            Schedule B — Definitions (Revisions). The following definitions
appearing in Schedule B of the Existing Note Purchase Agreement are each hereby
amended and restated to read as follows:

 

Exhibit A-3

--------------------------------------------------------------------------------


 

“Cofina” means collectively, CHS Capital, LLC, formerly known as Cofina
Financial, LLC, and each of its Subsidiaries.

 

“Default Rate” means that rate of interest that is the greater of (a) 2% per
annum above the Applicable Rate with respect to such Note or (b) 2% over the
rate of interest publicly announced by The Bank of New York in New York, New
York as its “base” or “prime” rate.

 

“Funded Debt” means with respect to any Person, all Debt which would, in
accordance with GAAP, be required to be classified as a long term liability on
the books of such Person, and shall include, without limitation (a) any Debt
which by its terms or by the terms of any instrument or agreement relating
thereto matures, or which is otherwise payable or unpaid, more than one year
from the date of creation thereof, (b) any Debt outstanding under a revolving
credit or similar agreement providing for borrowings (and renewals and
extensions thereof) which would, in accordance with GAAP, be required to be
classified as a long term liability of such Person, (c) any Capitalized Lease
Obligation of such Person and all obligations to reimburse letter of credit
banks or any other Person in respect thereof or any letter of credit issuer or
other credit provider (or related risk-participating lender) with respect to all
letters of credit which support long-term debt with expiration dates in excess
of one-year from the date of issuance thereof, and (d) any Guaranty of such
Person with respect to Funded Debt of another Person.

 

For the avoidance of doubt, (w) any borrowings under a revolving credit or
similar agreement where such borrowings are not used for working capital
purposes would be classified as Funded Debt, (x) borrowings under a revolving
credit or similar agreement where such borrowings are outstanding for less than
one year and which are used for working capital purposes would not be classified
as Funded Debt, (y) borrowings used for working capital purposes outstanding for
one year or longer would be classified as Funded Debt and (z) current maturities
of long-term debt would be classified as Funded Debt.

 

“Priority Debt” means, at any time, without duplication, the sum of

 

(a)           all then outstanding Debt of the Company or any Subsidiary secured
by any Lien on any property of the Company or any Subsidiary (other than Debt
secured only by Liens permitted under paragraphs (a) through (j) of
Section 10.6), plus

 

(b)           all Funded Debt of Subsidiaries of the Company, plus

 

(c)           all Debt (other than Funded Debt) of Subsidiaries of the Company
in the aggregate in excess of (i) for the period commencing August 31, 2015
through and including August 31, 2016, an amount equal to eleven percent (11%)
of Consolidated Net Worth and (ii) at any time on and after September 1, 2016,
an amount equal to eight percent (8%) of Consolidated Net Worth, in each case
under clauses (i) and (ii) determined as of the last day of the Company’s most
recently ended fiscal year for which financial statements have been provided to
the holders of Notes pursuant to Section 7.1(b);

 

Exhibit A-4

--------------------------------------------------------------------------------


 

provided that any CoFina Debt in an aggregate amount not to exceed
$1,000,000,000 secured only by any Lien on any CoFina Loan Asset, will not be
deemed to constitute Priority Debt.

 

(k)           Schedule B — Definitions (Additions). The following new
definitions are hereby added to Schedule B of the Existing Note Purchase
Agreement in their proper alphabetical order to read as follows:

 

“Additional Provision” is defined in Section 9.7(a).

 

“Applicable Rate” means (a) 5.85% per annum during any fiscal quarter following
a fiscal quarter during which the Company delivered (or was required to deliver)
financial statements under Section 7.1(a) reflecting a Leverage Ratio for the
immediately preceding quarterly fiscal period greater than 3.0 to 1.0 and
(b) 5.60% per annum at all other times (and if the Company fails to deliver the
financial statements as required by Section 7.1(a) for any fiscal quarter it
will be deemed to have a Leverage Ratio greater than 3.0 to 1.0 for such fiscal
quarter).

 

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by the Office of Foreign
Assets Control, United States Department of the Treasury (“OFAC”) (an “OFAC
Listed Person”), (b) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (i) any OFAC Listed Person or (ii) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (c) a Person which is otherwise blocked, subject to sanctions under
or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Comprehensive Iran Sanctions,
Accountability and Divestment Act (“CISADA”) or any similar law or regulation
with respect to Iran or any other country, the Sudan Accountability and
Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”).

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“CISADA” is defined within the definition of “Blocked Person”.

 

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Financial Covenant” means any covenant that requires the Company or any of its
Subsidiaries to achieve, maintain, or not exceed, a stated level of financial
condition or

 

Exhibit A-5

--------------------------------------------------------------------------------


 

performance and includes, without limitation, any requirement that the Company
or any of its Subsidiaries:

 

(a)           maintain a specified level of net worth, shareholders’ equity,
total assets, cash flow or net income;

 

(b)           maintain any relationship of any component of its capital
structure to any other component thereof (including, without limitation, the
relationship of indebtedness, senior indebtedness or subordinated indebtedness
to total capitalization or to net worth); or

 

(c)           maintain any measure of its ability to service its indebtedness
(including, without limitation, exceeding any specified ratio of revenues, cash
flow or net income to indebtedness, interest expense, rental expense, capital
expenditures and/or scheduled payments of indebtedness).

 

For the avoidance of doubt, the covenants set forth in Sections 10.3 and 10.4 of
this Agreement and any “Minimum Consolidated Net Worth” covenant set forth in a
Material Credit Facility constitute Financial Covenants.

 

“Leverage Ratio” is defined in Section 10.3.

 

“Material Credit Facility” means, as to the Company and its Subsidiaries,

 

(a)           (i) that certain Note Purchase and Private Shelf Agreement, dated
as of April 13, 2004, by and among the Company, the holders of the notes issued
thereunder and certain other parties, (ii) that certain Note Purchase Agreement,
dated as of October 4, 2007, by and among the Company and the holders of the
notes issued thereunder, (iii) that certain Master Note Purchase Agreement,
dated as of June 9, 2011, by and among the Company and the holders of the notes
issued thereunder, (iv) that certain 2015 Amended and Restated Credit Agreement
(5-Year Revolving Loan), dated as of September 4, 2015, by and among the
Company, CoBank, ACB, Wells Fargo Bank, N.A. and the syndication parties
thereto, (v) that certain Credit Agreement (10 Year Term Loan), dated as of
December 12, 2007, by and among the Company, CoBank, ACB and the syndication
parties thereto, (vi) that certain Pre-Export Credit Agreement, dated as of
September 24, 2013, by and between CHS Agronegocio Industria e Comericio Ltda.,
the Company, Crédit Agricole Corporate and Investment Bank and the syndication
parties thereto, (vii) those certain Credit Agreements between CHS Agronegocio
Industria e Comericio Ltda. and Itau Unibanco Holding S.A. or its affiliates,
(viii) that certain Uncommitted Line of Credit Agreement, dated as of March 7,
2013, by and between CHS Europe S.à r.l. and Sovereign Bank, N.A., (ix) that
certain Facility Letter, dated February 21, 2013, by and among CHS Singapore
Trading Company Pte. Ltd., the Company and Australia and New Zealand Banking
Group Limited and (x) that certain 2015 Credit Agreement (10-Year Term Loan),
dated as of September 4, 2015, by and among the Company, CoBank, ACB and the
syndication parties thereto, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof in each case to
the extent such financings create or evidence

 

Exhibit A-6

--------------------------------------------------------------------------------


 

indebtedness for borrowed money in a principal amount outstanding or available
for borrowing (whether or not committed and whether or not in a series of
agreements) equal to or greater than $100,000,000 (or the equivalent of such
amount in the relevant currency of payment); and

 

(b)           any other agreement or series of agreements creating or evidencing
indebtedness for borrowed money entered into on or after the date of Closing by
the Company or any Subsidiary, or in respect of which the Company or any
Subsidiary is an obligor or otherwise provides a guarantee or other credit
support, in a principal amount outstanding or available for borrowing (whether
or not committed) equal to or greater than $100,000,000 (or the equivalent of
such amount in the relevant currency of payment, determined as of the date of
the closing of such facility based on the exchange rate of such other currency);

 

provided, however that to the extent all Debt incurred by a Subsidiary which is
a CFC under a related credit agreement does not constitute Funded Debt and is
used by such CFC solely to finance inventory and receivables (or both) relating
to agricultural commodities or crude products, then for so long as such
Subsidiary is a CFC, for the purposes of Section 10.5(b) and the last paragraph
of Section 10.6 only (and not, for the avoidance of doubt, in respect of
Section 9.7), such credit agreement shall not constitute a Material Credit
Facility.

 

“OFAC” is defined within the definition of “Blocked Person”.

 

“OFAC Listed Person” is defined within the definition of “Blocked Person”.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at:

 

http://www.treasury.gov/resourcecenter/sanctions/Programs/Pages/Programs.aspx.

 

“Second Amendment Effective Date” means September 4, 2015.

 

“U.S. Economic Sanctions” is defined within the definition of “Blocked Person”.

 

Exhibit A-7

--------------------------------------------------------------------------------


 

Exhibit B

 

[FORM OF SERIES E SENIOR NOTE]

 

CHS INC.

 

SERIES E SENIOR NOTE DUE OCTOBER 18, 2017

 

No. RE-[                  ]

[Date]

$[             ]

PPN: 12542R E@5

 

FOR VALUE RECEIVED, the undersigned, CHS Inc. (herein called the “Company”), a
corporation organized and existing under the laws of the State of Minnesota,
hereby promises to pay to [                              ], or registered
assigns, the principal sum of [                                 ] DOLLARS
($[                                 ])(or so much thereof as shall not have been
prepaid) on October 18, 2017, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the Applicable
Rate (as defined in the Note Purchase Agreement referred to below) with respect
to this Note from [April 18, 2015], payable semiannually, on the 18th day of
October and April in each year, commencing with the October or April next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to Default Rate, payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at The
Bank of New York in New York, New York or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.

 

This Note is one of a series of Series E Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of October 18,
2002 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving

 

Exhibit B-1

--------------------------------------------------------------------------------


 

payment and for all other purposes, and the Company will not be affected by any
notice to the contrary.

 

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Note Purchase Agreement, but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

 

CHS INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit B-2

--------------------------------------------------------------------------------